Citation Nr: 0026667	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1995.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  


REMAND

Since the most recent Supplemental Statement of the Case on 
the veteran's appeal in July 1999, additional VA medical 
evidence has been received from the RO relevant to her claim.  
Under 38 C.F.R. § 20.1304(c) (1999), such evidence must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the veteran or her representative.  
Neither the veteran nor her representative has waived RO 
consideration of this evidence.  

Moreover, such VA medical evidence contains reference to 
scheduled outpatient treatment that is not documented in the 
file.  This additional relevant evidence may serve to make or 
augment a well grounded claim.  The Board notes that VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the veteran 
of the evidence needed to complete her application, to 
include that which would plausibly serve the purpose of 
establishing a well grounded claim.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  

The Board would also point out that, under the doctrine of 
constructive notice set forth in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), non-record evidence that was not in the case 
file but was within the Secretary's control (such as VA 
records), and that predates a Board decision and could 
reasonably have been expected to be part of the record, is 
constructively deemed to have been before the Board at the 
time of its decision.  Bell holds that where documents are 
within the Secretary's control and could reasonably be 
expected to be a part of the record before the Secretary and 
the Board, "such documents should be a part of the record, 
and that if they are determinative of the claim, then a 
remand is required."  Sims v. West, 11 Vet. App. 237, 239 
(1998).  

Accordingly, the case is remanded for the following actions:

1.  All relevant VA medical records not 
already on file in the claims folder 
should be obtained.  

2.  The veteran should be advised that 
while the case is on remand status, she 
is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If not, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance with a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a disorder manifested by 
depression.  In the event the benefits 
sought are not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  

5.  The parties are informed that if 
there is evidence that establishes the 
existence of a chronic psychiatric 
disorder and evidence that relates the 
evidence to service, that evidence must 
be submitted by her to the VA.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until she is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



